 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

JOHN STEVENS,

Plaintiff CIVIL ACTION NO. 3:20-1911
v. (JUDGE MANNION)

JESSI SULLUM, ef ai/.,

Defendants

MEMORANDUM

i. BACKGROUND

John Stevens, a chiropractor, was arrested and charged with various
counts of sexual assault regarding an acquainiance and one of his patients,
Jessi Sullum, by detectives of the Lackawanna County District Attorney’s
(‘DA’) Office. The charges were dismissed prior to trial. Stevens has filed the
instant civil rights action pursuant to 42 U.S.C. §1983, naming as defendants
Sullum, Michelle Mancuso, Chris Kolcharno, Lackawanna County DA Mark
Powell, and First Assistant District Attorney (“ADA”) Judy Price. Also named
as a defendant, based upon municipal liability under Monell v. Department
of Social Servs., 436 U.S. 658, 691, 98 S.Ct. 2018 (1978), is Lackawanna
County. Mancuso, Kolcharno, Powell and Price shall hereinafter be referred

to as “DA defendants.”

 
 

In his amended complaint, (Doc. 9), Stevens asserts claims under
§1983 for malicious prosecution, abuse of process, false arrest, and false
imprisonment, and he alleges violations of his rights under the 4", 5" and
14 Amendments. (Counts I-IV). Stevens also raises a claim for conspiracy
to violate his civil rights under §1985. (Count V). Additionally, stevens raises
state law claims against Sullum for malicious prosecution and abuse of
process, as well as a state law claim for tortious interference with contractual
relations against Powell. (Counts VI-VIII).

On December 30, 2020, the County and DA defendants filed a motion
to dismiss the amended complaint under Fed.R.Civ.P. 12(b)(6), arguing, in
part, that they are entitled to absolute and qualified immunity. (Doc. 11). Also,
on December 30, 2020, Sullum filed a Rule 12(b)(6) motion to dismiss. (Doc.
13). Those motions will be handled in a separate Memorandum and Order of
the court.

On January 8, 2021, the County and DA defendants filed a motion for
a protective order, pursuant Fed.R.Civ.P. 26(c)(1), seeking the court to stay
discovery pending a decision on their motion to dismiss based on their
contentions that they are entitled to immunity. (Doc. 16).

Both sides filed Exhibits regarding the motion for a protective order,
including copies of Stevens’ subpoenas to conduct depositions on January
21, 2021. One of the subpoenas was directed to Sara Varela, who was the
Assistant District Attorney assigned to prosecute Stevens in the underlying

criminal case.

 
 

On January 14, 2021, the court denied the defendants’ motion for
protective order staying discovery. (Doc. 24). The court also dismissed with
prejudice Stevens’ claims under §1983 against the DA defendanis to the
extent that they were asserted against them in their official capacity, Stevens’
claims for punitive damages against Lackawanna County and against the DA
defendants in their official capacity, and Stevens’ claims for violations of his
rights under the 5" Amendment. The court also directed that discovery shall
continue pursuant to the court’s scheduling order. (Doc. 22). Subsequently,
the parties proceeded with discovery and depositions were conducted.

During Plaintiff's deposition of Ms. Varela on January 26, 2021, counsel
for Varela objected to the questioning of her by Plaintiff's counsel regarding
certain notes she created while she was prosecuting the criminal case
against Stevens in the Lackawanna County Court, on the basis that her notes
were privileged. The notes described conversations between Varela and her
superiors, including First Assistant DA Price, about Stevens’ case. Valera’s
notes also referenced discussions between ADA Price and defendant DA
Powell about the matter. The parties then contacted the court regarding the
objection of Varela’s counsel. The court directed Plaintiff and Varela’s
counsel to file letter briefs regarding the issue of whether Varela’s notes were
protected by any privilege. |

On January 29, 2021, Stevens filed a memorandum with respect to the
objection to the use of Ms. Varela’s notes at her deposition. (Doc. 25). On

February 16, 2021, counsel for Ms. Varela submitted a letter brief discussing

3

 
 

the work product privilege, deliberative process privilege, and attorney-client

privilege bases for his objection. (Doc. 28).

li. DISCUSSION

At issue is whether the court should sustain the objection by Ms.
Varela’s counsel regarding the use of her notes during her deposition on the
grounds that the notes are privileged. Neither party has indicated how
Plaintiff's counsel obtained Valera’s notes. However, insofar as counsel for
Valera requests this court to conduct a hearing and seemingly an
investigation into how Plaintiff's counsel received the notes, this request is
denied. (See Doc. 28, pg. 2). Counsel is free to pursue this matter in the
County Court if it is believed a violation of state law occurred. Also, counsel’s
request for oral argument on the asserted privileges is denied, as the court
finds that the written submissions are sufficient. (Id.)

A. Work Product Privilege

Under Federal Rule of Civil Procedure 26(b)(3)(A), materials “prepared
in anticipation of litigation or for trial by or for another party or its
representative” are ordinarily shielded from discovery. This privilege, also
recognized by the Supreme Court in Hickman v. Taylor, 329 U.S. 495, 511
(1947), applies to criminal as well as civil litigation. United States v. Nobles,
422 U.S. 225, 238 (1975). Further, the privilege extends not only to materials

prepared for the present litigation, but also to those “prepared for any

 
 

litigation or trial as long as they were prepared by or for a party to the
subsequent litigation.” FTC v. Grolier, Inc., 462 U.S. 19, 25 (1983).

The party claiming the privilege bears the burden of demonstrating that
the materials are work product. Conoco, Inc. v. U.S. Dep’t of Just., 687 F.2d
724, 730 (3d Cir. 1982). In determining whether materials were prepared in
anticipation of litigation, courts ask whether “the document can fairly be said
to have been prepared or obtained because of the prospect of litigation.” U.S.
v. Rockwell int'l, 897 F.2d. 1255, 1266 (3d. Cir. 1990) (quoting /n re Grand
Jury Proc., 604 F.2d 798, 803 (3d Cir. 1979)). This standard has been
equated to the question (sometimes characterized as a separate, additional
test, Bolus v. Carnicella, 2020 U.S. Dist. LEXIS 206873, at *10 n.50 (M.D.
Pa. Nov. 5, 2020) (citing La. Mun. Police Emps. Ret. Sys. v. Sealed Air Corp.,
203 F.R.D. 300, 306 (D. N.J. 2008))) of whether “the primary motivating
purpose behind the creation of the document was to aid in possible future
litigation.” Rockwell Int'l, 897 F.2d at 1266. Additionally, courts have found
that the work product privilege is not available to prosecutors in a prior
criminal investigation objecting to discovery of work product in a related civil
case. Wong v. Thomas, 238 F.R.D. 548, 551 (D. N.J. 2007).

Although Varela was a representative of the Commonwealth in the
criminal case as the prosecutor, she was not acting as a representative of
the defendant DAs in this case by creating the notes. Moreover, she did not
create the notes for the defendant DAs in this case: she created them only

to document her own reactions and impressions to discussions with other

5

 
 

ADAs, including her supervisor. In addition, the notes were not created for
the purpose of aiding in possible future litigation, rather, the notes simply
expressed Valera’s beliefs with respect to the defendant DAs’ actions in the
criminal case. Further, as a prosecutor in the underlying criminal case, the
privilege is not available to Valera to protect against discovery of her
materials in this civil case. Therefore, the usual requirements for work
product privilege protection are not satisfied.

Some courts, however, have extended the work product privilege to
protect materials produced by non-parties, if disclosing the materials would
interfere with the Hickman purposes of the privilege: protecting attorneys’
ability to prepare their cases, preventing opposing parties from free-loading
off the other’s work, and avoiding “disruption of ongoing litigation.” /n re
Student Fin. Corp., 2006 WL3484387, at *11-12 (E.D. Pa. 2006). Here,
disclosing Valera’s notes would not implicate these purposes, because the
notes do not contain Valera’s trial preparation formulations, they do not
represent legal work that the Plaintiff could utilize in his own preparation for
his instant case, and they are related to a terminated criminal case.
Therefore, the work product privilege shouid not apply to Valera’s non-party
materials.

Additionally, though the parties have not briefed this issue, this court
notes that in some circumstances the work product privilege can be waived.
Maldonado v. N.J. ex rel. Admin. Off. of Courts, 225 F.R.D. 120, 127 (D. N.J.

2004). Waiver of the work product doctrine may occur where the party

6

 
 

asserting the privilege has disclosed the material in a manner that
“substantially increases the possibility of an opposing party obtaining the
information.” /d. (quoting U.S. v. Am. Tel. & Tel. Co., 642 F.2d 1285, 1299
(D.C. Cir. 1989). Here, there is no indication that the DA Defendants
disclosed Ms. Varela’s notes to a third party, so the work product privilege,
had it applied, was not waived.

B. Attorney-Client Privilege

A longstanding common law doctrine, the attorney client privilege
“encourage[s] full and frank communication between attorneys and their
clients.” Upjohn Co. v. U.S., 449 U.S. 383, 389 (1981). The Third Circuit's
articulation of the doctrine is as follows:

The privilege applies only if (1) the asserted hoider of the privilege is
or sought to become a client; (2) the person to whom the
communication was made (a) is a member of the bar of a court, or his
subordinate and (b) in connection with this communication is acting as
a lawyer; (3) the communication relates to a fact of which the attorney
was informed (a) by his client (b) without the presence of strangers (c)
for the purpose of securing primarily either (i) an opinion on law or (ii)
legal services or (iii) assistance in some legal proceeding, and not (d)
for the purpose of committing a crime or tort; and (4) the privilege has
been (a) claimed and (b) not waived by the client.

Maldonado, 225 F.R.D. at 127-28 (D. N.J. 2004) (quoting /n re Grand Jury
Investigation, 599 F.2d 1224, 1233 (3d Cir. 1979)). This privilege “is
construed narrowly,” Westinghouse Elec. Corp. v. Republic of Phil., 951 F.2d
1414, 1423 (3d. Cir. 1991), and “protects only those disclosures—necessary

to obtain informed legal advice—which might not have been made absent

 
 

the privilege.” /d. 1423-24 (quoting Fisher v. U.S., 425 U.S. 391, 403 (1976)).

A memorialization of a private conversation through notes has been
considered a communication for purposes of privilege. U.S. v. DeFonte, 441
F.3d 92, 95 (2d Cir. 2006). Stevens argues that Varela’s notes are not
communications but merely her own records. Counsel for Valera,
conversely, argues that Valera’s notes “memorialize confidential
communications.” Because Valera’s notes memorialize conversations she
had with other ADAs, as well as her supervisors, about Stevens’ criminal
case, they are communications. However, these communications were not
between an attorney and a client: Valera, ADA Price, and DA Powell are all
attorneys who were parties to the criminal case in their capacity as
prosecutors on behalf of the Commonwealth, so none can simultaneously be
considered a client. Therefore, the notes are not protected by attorney-client
privilege.

C. Deliberative Process Privilege

Government executive officials can rely on the deliberative process
privilege to withhold materials “containing deliberations of law or
policymaking, reflecting opinions, recommendations or advice.” Redland
soccer Club, Inc. v. Dep’t of Army of U.S., 55 F.3d 827, 853 (3d Cir. 1995)
(quoting /n re Grand Jury, 821 F.2d 946, 959 (3d Cir. 1987)). The
government bears the initial burden of showing that the privilege applies by
presenting “more than a bare conclusion or statement that the documents

sought are privileged.” /d. at 854. This burden instead requires the

8

 
 

government to show that the materials sought contain “pre-decisional” and
“deliberative” information, Bayliss v. N.J. State Police, 622 Fed.Appx. 182,
185 (3d Cir. 2015), that is, information reflecting the particular steps taken
and processes used by an agency in making a final decision. Johnson v.
Weizel, 2016 WL 4158800, at *4 (M.D. Pa. 2016).

The plaintiff in Bayliss, who was asserting civil rights violations by state
police, obtained documents containing senior personnel opinion regarding
investigations into the police conduct. Bayliss, 622 Fed.Appx. at 184. The
court there held that these documents were protected by the deliberative
process privilege because they were considered by the Commanding Officer
in making his recommendation to the state police Superintendent, who was
responsible for the final decision on disciplinary actions. /d. at 185. In Griffin-
El v. Beard, 2009 WL 1606891, at *1 (E.D. Pa. 2009), by contrast, the inmate
plaintiff, alleging constitutional violations against Pennsylvania Department
of Corrections employees, sought production of certain mental health
records. The court there held that the documents were not deliberative in
nature, and thus not privileged, because there was “no indication” how they
would “factor into a decision” regarding plaintiff's confinement. /d. at *7.

Courts in other jurisdictions have held that the deliberative process
privilege covers communications between District Attorneys and their
subordinate prosecutors regarding criminal prosecutions. Velazquez v. City
of Chicopee, 226 F.R.D. 31, 34-35 (D. Mass. 2004); Thompson v. Lynbrook
Police Dept., 172 F.R.D. 23, 27 (E.D. N.Y. 1997). The plaintiff in Velazquez,

9

 
 

alleging civil rights violations against the city and police officers after being
granted a new trial based on DNA testing related to his prior conviction,
sought in discovery the criminal case file from his earlier trial. Velazquez,
226 F.R.D. at 32-22. The court there withheld from discovery certain
“confidential communications” between the DA and an Assistant DA
regarding decisions about DNA testing and dismissal of charges. /d. at 34-
35. The court noted that “[florced disclosure of this type of communication
would significantly undermine the decision-making process.” /d.

Similarly, the plaintiff in Thompson, alleging civil rights violations
against police officers and the police department regarding his prosecution,
sought in discovery the case file from his arrest. Thompson, 172 F.R.D. at
25. The court there, relying on the deliberative process privilege, protected
certain memoranda produced by assistant DAs that referred to “the steps
taken by the assistant district attorneys in completing their investigation, and
their professional opinions on the merits of the plaintiffs complaint, and their
recommendations to the file and higher-ranking officials within the Office of
the District Attorney on what, if any, action should be taken.” /d. at 27.

Here, like the materials protected in Velazquez and Thompson,
Valera’s notes reflect conversations among DAs and her supervisor relating
to their decision-making process during Plaintiff's criminal case. These
conversations concerned the DA’s trial strategy regarding the case’s main
witness, Jessi Sullum, and thus represent key deliberations preceding the

prosecutorial decision to dismiss the case against Plaintiff. Valera’s notes

10

 
 

also reflect her professional opinion on the DA’s trial strategy, an opinion
which she expressed to her superiors. Confidential communications like
these are the type contemplated by the deliberative process privilege, and
their protection furthers the public interest in preserving the quality of agency
decisions. See Redland Soccer Club, 55 F.3d at 854.

However, the deliberative process privilege is not absolute: even after
the government shows that the materials are entitled to the privilege, they
may be disclosed if the party seeking discovery shows that “its need for the
documents outweighs the government's interest.” /d. For instance, the
privilege may be overcome where “[i]Jmproper motivation on the part of a
government agency” is at issue. Del. Riverkeeper Network v. Del. River
Basin Comm'n, 300 F.R.D. 207, 214 (D. N.J. 2014).

In Velazquez, the court allowed disclosure of certain other documents,
notes made by assistant DAs regarding the “allegedly tainted trial” at issue,
because they demonstrated “the prosecutor’s state of mind or strategy in
pursuing the case,” which were “matters at the heart of the litigation itself.”
Velazquez, 226 F.R.D. at 34. Likewise, in Burbar v. Inc. Vill. Of Garden City,
303 F.R.D. 9, 14 (E.D. N.Y. 2014), a malicious prosecution and abuse of
process case, the court held that the deliberative process privilege was
inapplicable to certain documents that reflected the “intent and decision
making process of the County defendants,” matters that were

“unquestionably at the heart” of the civil claims.

11

 
 

In Thompson, by contrast, the court did not find that the deliberative
process privilege had been overcome, because the documents sought
related to the DA’s decision not to prosecute the arresting police officer and
thus were not relevant to the issues in that case—civil rights claims based
on the arrest itself. Thompson, 172 F.R.D. at 27.

Plaintiff here, claiming malicious prosecution and abuse of process,
challenges the defendant DAs’ intent and motivation in prosecuting him.
(Doc. 1, J 68). As support for his claims, Plaintiff alleges that the defendant
DAs ignored evidence of Sullum’s unreliability and manufactured a
“completely fabricated false narrative” by “[c]reating evidence of PTSD
where none exist[ed].” (Doc. 1, J] 44, 53-54). The communications reported
in Valera’s notes implicate matters at the heart of Plaintiff's claims: as
evidence of the DA Defendants’ efforts to restore witness credibility, the
notes shed light on the Defendants’ intent and motivations in continuing to
pursue the criminal prosecution of Plaintiff. Because these notes pertain to
the core issues of his claim, Plaintiff's need for the notes outweighs the
government's interest in protecting them. As a result, Valera’s notes are not

protected by the deliberative process privilege in this case.

iil. CONCLUSION

The objections by Valera’s counsel at Valera’s deposition to the

questioning of her by Plaintiff's counsel regarding her notes is OVERRULED.

12

 
 

Plaintiff will be permitted to re-depose Ms. Valera with the ability to ask her

about the subject notes. An appropriate Order will issue.

sl Walachy E. Wauniou
MALACHY E. MANNION
United States District Judge

Date: July 2, 2021

20-191 1-03

13

 
